DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of subgroup II of Group I, Claims 10-15, in the reply filed on 03-24-21 is acknowledged.  The traversal is based on the ground(s) that “because the elected claims and the non-elected claims are similar”. 
This is not found persuasive because 
A) Applicant mention some similar portions of the subgroups and Groups, and just ignored the distinct limitations between the subgroups and Groups as details listed in the Requirement for Restriction/Election of 02-23-2021.
B) The applicant also ignored the statement of the reasons why there would be a serious burden on the examiner if restriction were not required in the Requirement for Restriction/Election.
C) The requirement is still deemed proper and is therefore made FINAL. Claims 1-9 and 16-20 are withdrawn from consideration as being drawn to a nonelected invention.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 and 116-20 directed to non-elected withdrawn claims.  Accordingly, claims 1-9 and 16-20 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 1-9 and 16-20 (see above) for allowing the case.
For Claims 1-9 and 16-20:
1-9. (Canceled)
16-20. (Canceled)

Allowable Subject Matter	
Claims 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 10-15 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 10 in combination as claimed, including:
a multi-layer printed circuit board (PCB) having, in one or more layers thereof, a circuit/antenna/radiator element region and defining, in the one or more layers thereof, a trench surrounding an entirety of the circuit/antenna/radiator element region; a circuit/antenna/radiator element disposed within the circuit/antenna/radiator element region of the multi-layer PCB; and a Faraday wall comprising a solid, unitary body having a same shape as the trench and 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 10 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190148832 US-20190150271 US-20200367357 US-20200028257 US-20120286393 US-20190269021 US-20210051805 US-20190269007 US-20190357363 US-20190148807 US-20190150296 US-20120286394 US-20200395651 US-20130105952 US-20070205019 US-20090017601 US-20120015127 US-20190019741 US-20130000969 US-20170040253 US-20060125040 US-20060125019 US-20020036335 US-6131269 US-10631405 US-6597255.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848